Shith, J\,
delivered the opinion of the court.
Appellant, having been convicted in the court below of murder and sentenced to death, appeals to this court.
Appellant testified as a witness- in his own behalf, and on cross-examination was asked the following questions: “Q. You were before Judge Wagoner in the committal trial of this case? A. Yes, sir. Q. Did you testify in that trial? A. No, sir. Q. Hake any statement? (.Objected to. Objection overruled,, and the defendant then and there excepted to the ruling of the court.) Q. Did you testify before Judge Wagoner'? A. No, sir.” The action of the court in permitting these questions to be propounded to appellant is assigned as error. Section 1918 of the Code of 1906 is as follows: “The accused shall be a competent witness for himself in any prosecution for crime against him; but the failure of the accused, in any case, to testify shall not operate to his prejudice or be commented on by counsel.” The appellant having taken the stand in his own-behalf, and told his story to the jury, the mere fact that he failed to testify in his own behalf before the magistrate could hot have operated to his prejudice. No comment thereon was made by counsel. He simply asked the questions, obtained the answers, and referred to the matter no further.
On the evidence the question of appellant’s guilt is not open even to the suggestion of a doubt. The jury could not have rendered any other verdict. These questions ought not to have been asked, but in this instance no reversible error was com*503mitted thereby. Tbe cases of Bunckley v. State, 77 Miss. 540, 27 South. 638, aud Boyd v. State, 84 Miss. 416, 36 South. 525, are uot necessarily in conflict with the views herein expressed, for the reason that the appellants therein may have been prejudiced by the matters therein complained of. The case of Smith v. State, 90 Miss. 111, 122 Am. St. Rep. 313, 43 South. 465, in so far as it conflicts herewith, is hereby overruled.
There being no error in the other matters assigned as such, the judgment of the court below is affirmed, and Friday, March 11th, is fixed as the date for the execution of the sentence.

Affirmed.